Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 1 of 11 PagelD #: 248

Marcus Foster

Rebecca Foster

2004 hummingbird lane
tupelo, mississippi [38801]

moerome@bellsouth.net
662-610-0228

FILED

MAY -5 2020
pav » CLERK
Deputy

IN THE U.S. DISTRICT COURT FOR
THE NORTHERN DISTRICT OF MISSISSIPPI

MARCUS FOSTER
REBECCA FOSTER

Plaintiffs

Vv.

RELIANCE FIRST CAP IT AL, LLC;
DOVENMUEHLE MORTGAGE INC.,
MERRILL LYNCH, PIERCE, FENNER &
SMITH, INC., US BANK, NA AS
TRUSTEE FOR SECURITIZED TRUST
GINNIE MAE GUARANTEED REMIC |
2017-005 TRUST, GINNIE MAE,
MORTGAGE ELECTRONIC
REGISTRATION SYSTEM (MERS)

Defendants

Nee Ne Ne ee Ne Ne ee Ne ee Ne Nee ee ee ee ee” ee”

ABERDEEN DIVISION

CASE NO. 1:19-CV-00201-DMB-DAS

Request for Discover and Brady Request

Now comes the alleged plaintiffs, Marcus Foster and Rebecca Foster who hereby requests

counsel for the alleged defendants to provide discovery pursuant to Rule 34 MRCP and Rule 47

FRCP. This is also a Brady request. Alleged plaintiffs request this Honorable Court to enter an

Order directing the listed defendants to disclose and produce certain evidence which is essential

and material to the preparation of the plaintiffs.

1. The names of:
Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 2 of 11 PagelD #: 249

A. The ‘trustor’/’grantor’ of the property located at 2004 Hummingbird Lane, Tupelo,
Mississippi.
Granted Denied
B. The ‘trustee(s)’ of the property located at 2004 Hummingbird Lane, Tupelo, Mississippi.
Granted ~ Denied
C. The ‘beneficiary’ of the property located at 2004 Hummingbird Lane, Tupelo,
Mississippi.
Granted _ Denied
D. The ‘tenant’ of the property located at 2004 Hummingbird Lane, Tupelo, Mississippi.
Granted Denied
E. The ‘landlord’ of the property located at 2004 Hummingbird Lane, Tupelo, Mississippi.
Granted Denied
F. The ‘record owner’ of the property located at 2004 Hummingbird Lane, Tupelo,
Mississippi. |
Granted Denied
G. The ‘allodial title holder’ of the property located at 2004 Hummingbird Lane, Tupelo,
Mississippi.
Granted Denied
2. The name of any witnesses who are experts in the interpretation and application of Federal and
Mississippi law the defendants rely on.
Granted Denied
3. Any and all evidence, of the defendants loaning/crediting any money to the plaintiffs.

Granted Denied
Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 3 of 11 PagelD #: 250

4. Who funded the alleged loan?
Granted Denied
5. Evidence of the promissory note signed by the plaintiffs became a liability to the lender.
Granted Denied
6. Copy of the original promissory note/security instrument that was signed.
Granted . Denied
7. In the Borrower’s covenant the phrase, “...that borrower is lawfully seized of the ‘estate’ hereby
conveyed and has the right to grant and convey the property and that the property is unencumbered
except for the incumbrance of record.” As written, within the verbiage,
a. Identify the exact components of the borrower’s “estate”.
| Granted Denied
b. Does every borrower have an estate?
Granted Denied
c. If foreclosed upon, is the foreclosure probated through the “estate”?
Granted Denied
d. If foreclosed upon, does the lender get a tax-free gift from the “estate” if identified as
the trustee? -
Granted Denied
| e. Is the defendant MERS the agent for the borrower’s “estate”?
Granted Denied
8. According to the National Currency Act (AKA the National Banking Act), it is explicitly illegal
for a bank to hold title to and own property. Therefore, who is the legal title owner?

Granted Denied
Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 4 of 11 PagelD #: 251

9. The name of the owner of the mortgage investment vehicle (mortgage series).
Granted Denied
10. Evidence of any power of attorney be it known or hidden.
Granted Denied
11. The CUSIP number of the mortgage investment vehicle and alleged mortgage loan.
Granted . Denied
12. The actual cash value of the promissory note signed by the borrower.
Granted Denied
13. The actual bank draft issued by the lender to the borrower generated from the signed
promissory note and the endorsement signature of the borrower on the bank draft.
Granted Denied
14. Did the bank loan gold or silver to the alleged borrower?
Granted Denied
15. Did the bank loan credit to the alleged borrower? .
Granted | Denied
16. Did the borrower sign any agreement with the bank, which prevents the borrower from
repaying the bank in credit?
Granted Denied
17. Is it true that your bank creates check book money when the bank grants loans, simply by
adding deposit dollars to accounts on the bank's books,.in exchange, for the borrower's mortgage
note?

Granted Denied
Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 5 of 11 PagelD #: 252

18. Has your bank, at any time, used the borrower's mortgage note, "promise to pay", as a deposit
on the bank's books from which to issue bank checks to the borrower?

Granted Denied
19. At the time of the loan to the alleged borrower, was there one dollar of Federal Reserve Bank
Notes in the bank's possession for every dollar owed in Savings Accounts, Certificates of Deposits
and check Accounts (Demand Deposit Accounts) for every dollar of the loan?

Granted Denied
20. According to the bank's policy, is a promise to pay money the equivalent of money?

Granted | Denied
21. Does the bank have a policy to prevent the borrower from discharging the mortgage note in
"like kind funds" which the bank deposited from which to issue the check?

Granted Denied
22. Does the bank have a policy of violating the Deceptive Trade Practices Act?

Granted Denied
23. When the bank loan officer talks to the borrower, does the bank inform the borrower that the
bank uses the borrowers mortgage note to create the very money the bank loans out to the
borrower?

Granted Denied
24. Does the bank have a policy to show the same money in two separate places at the same time?

Granted Denied
25. Does the bank claim to loan out money or credit from savings and certificates of deposits
while never reducing the amount of money or credit from savings accounts or certificates of

deposits, which customers can withdraw from?
Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 6 of 11 PagelD #: 253

Granted Denied
26. Using the banking practice in place at the time the loan was made, is it theoretically possible
for the bank to have loaned out a percentage of the Savings Accounts and Certificates of Deposits?

Granted Denied
27. If the answer is "no" to question #26, explain why the answer is no. Regarding question #26,
at the time the loan was made, were there enough Federal Reserve Bank Notes on hand at the bank
to match the figures represented by every Savings Account and Certificate of Deposit and checking
Account (Demand Deposit Account)?

Granted Denied
28. Does the bank have to obey, the laws concerning, Commercial Paper, Commercial
Transactions, Commercial Instruments, and Negotiable Instruments?

Granted Denied
29. Did the bank lend the borrower the bank's assets, or the bank's liabilities?

Granted | Denied
30. What is the complete name of the banking entity, which employs you, and in what
jurisdiction is the bank chartered?

Granted Denied
31. What is the bank's definition of "Loan Credit"?

Granted . Denied
32. Did the bank use the borrowers assumed mortgage note to create new bank money, which
did not exist before the assumed mortgage note was signed?

Granted Denied
Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 7 of 11 PagelD #: 254

33. Did the bank take money from any Demand Deposit Account (DDA), Savings Account (SA),
or a Certificate of Deposit (CD), or any combination of any Demand Deposit Account, Savings
Account or Certificate of Deposit, and loan this money to the borrower?

Granted Denied
34. Did the bank replace the money or credit, which it loaned to the borrower with the
borrower's assumed mortgage note?

Granted Denied
35. Did the bank take a bank asset called money, or the credit used as collateral for customers'
bank deposits, to loan this money to the borrower, and/or did the bank use the borrower's note to
replace the asset it loaned to the borrower?

Granted Denied
36. Did the money or credit, which the bank claims to have loaned to the borrower, come from -
deposits of money or credit made by the bank's customers, excluding the borrower's assumed
mortgage note? |

Granted Denied
37. Considering the balance sheet entries of the bank's loan of money or credit to the borrower,
did the bank directly decrease the customer deposit accounts (i.e. Demand Deposit Account,
Savings Account, and Certificate of Deposit) for the loan?

Granted Denied
38. Describe the bookkeeping entries referred to in question #37. Did the bank's bookkeeping
entries to record the loan and the borrower's assumed mortgage note ever, at any time, directly
decrease the amount of money or credit from any specific bank customer's deposit account?

. Granted Denied
Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 8 of 11 PagelD #: 255

39. Does the bank have a policy or practice to work in cooperation with other banks or financial
institutions use borrower's mortgage note as collateral to create an offsetting amount of new bank
money or credit or check book money or Demand Deposit Account generally to equal the
amount of the alleged loan?

Granted Denied
40. Regarding the borrowers assumed mortgage loan, give the name of the account which was
debited to record the mortgage. Regarding the bookkeeping entry referred to in Interrogatory
#38, state the name and purpose of the account, which was credited. When the borrower's
assumed mortgage note was debited as a bookkeeping entry, was the offsetting entry a credit
account?

Granted * Denied
41. Regarding the initial bookkeeping entry to record the borrower's assumed mortgage note and
the assumed loan to the borrower, was the bookkeeping entry credited for the money loaned to
the borrower, and was this credit offset by a debit to record the borrower's assumed mortgage
note?

Granted Denied
42. Does the bank currently or has it ever at any time used-the borrower's assumed mortgage
note as money to cover the bank's liabilities referred to above, i.e. Demand Deposit Account,
Savings Account and Certificate of Deposit?

Granted Denied
43. When the assumed loan was made to the borrower, did the bank have every Demand Deposit
Account, Savings Account, and Certificate of Deposit backed up by Federal Reserve Bank Notes

on hand at the bank?
Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 9 of 11 PagelD #: 256

Granted Denied
44. Does the bank have an established policy and practice to emit bills of credit which it creates
upon its books at the time of making a loan agreement and issuing money or so-called money of
credit, to its borrowers?

Granted Denied

Submitted this |S" _day of Apr] 202

Marcus Foster

OZ [ae

~ Rebecc Foster

. oe
Ohiot T Glo (Witness signature)

U.S. District Court for The Northern District of Mississippi
Aberdeen Division

ATTN: County Court

301 W. Commerce Street

Aberdeen, Mississippi 39730
Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 10 of 11 PagelD #: 257

CERTIFICATE OF SERVICE

I do certify a copy of the above REQUEST FOR DISCOVERY has been furnished by way of
walk-in or certified mail to:

On this the

U.S. District Court for The Northern District of Mississippi
Aberdeen Division
ATTN: Office of the Clerk
301 W. Commerce Street
Aberdeen, Mississippi 39730

George D. Hembree, III
McGlinchey Stafford
1020 Highland Colony Parkway, Suite 702
Ridgeland, MS 39157

Christina Seanor
Bradley Arant Boult Cummings LLP
P.O. Box 1789
Jackson, MS 39215

Amanda M. Beckett
Rublin Lublin, LLC

428 North Lamar Blvd., Suite 107
Oxford, MS 39655

} si day of Z\r] ZLAO20

Marcus Foster

kh fhe

Revers Foster
10. Dox, 312k Case: 1:19-cv-00201-DMB-DAS Doc #: 20 Filed: 05/05/20 11 of 11 PagelD #: 258

Topelo, (iss 38803
ei =

39730 R2305H1 .80 13

Seco,

U.S. Distrjet Court

for the Northern Diktce oF
A ap Dien SCIicU O Mississippi
ATTN: Office of the Clerk

30] West Commerce Street
Fberdeen, (ississipp’ 397350

CONT om

 

 

 

 

| Northern Distr fi

\—<  o ey
5 ttt

  
